Title: To James Madison from Joseph Alston, 17 May 1812
From: Alston, Joseph
To: Madison, James


Sir,
Oaks—near Geo: Town S. C. May 17th. 1812
On returning, last evening, from the review of my Brigade, I found two letters of the 8th. inst: from gentlemen of much respectability in Charleston, stating that the present Federal Marshal had signified his intention to resign, & requesting that, as there would be several applicants, I would unite, without loss of time, in their recommendation of William S. Bennett Esqre., who is desirous of proceeding to the vacant office. This request has occasioned me, I confess, no little embarrassment; not only because I am too unimportant an actor in the political drama to suppose that any thing from me will have effect, but because the delay in my receiving the letters alluded to, obliges me, instead of simply signing a recommendation in common with others, to obtrude upon you in this manner. As the request, however, has been made, & I sincerely believe that the appointment of Mr. Bennett will be advantageous to the public, I see no pretext for withholding my testimony in his favor. I take the liberty, therefore, without intending any thing like solicitation, to state that, from his well-known ability & integrity, I am persuaded he is, in every respect, well qualified for the post in question: I think, too, I may venture to add that the appointment of few persons would be more acceptable to the real friends here of the Administration, as far as they can be supposed to interest themselves in so unimportant an office. Mr. W. S. Bennett is a brother-in-law of Judge Johnston, of the Supreme Federal Court, & brother of Mr. Thos: Bennett, now, & for several years past, a Director of the State Bank, on the part of the State, & member of our Legislature for Charleston. His family is an old & respectable one in the city, & has always been zealous in it’s devotion to the good cause of Republicanism. I do not mean the republicanism now indiscriminately assumed by every man as a passport to office, but that which, some years since, constituted an exclusion from office. I am, sir, with unaffected respect, Your very Obt. &c
Jos: Alston
